DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant elected claims 1-11 and 37 in response to the previous restriction requirement.  Claims 12-19 are accordingly withdrawn from consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8 and 37 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2010/0141787 to Bigioi et al.

With regard to claim 1, Bigioi discloses a method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port, for face detection (paragraph [0029] for structure of the computing device), the method comprising: 
obtaining an image (Fig. 1, image acquisition steps 105 and 110); 
determining a plurality of detection scales (Fig. 1, Variable Size Face Detector [121], paragraphs [0058]-[0059], the variable -size detector performs face detection across a range of different scales); 
determining a detection region in the image based on at least one of the plurality of detection scales (Fig. 1 Candidate Region Tracker 290, the regions for face tracking/detection depend on the variable size face detector scales); and 
identifying one or more faces in the detection region based on the at least one of the plurality of detection scales (Fig. 1, Variable Size Face Detector [121], paragraphs [0058]-[0059], the variable-size detector performs face detection across a range of different scales for the determined candidate regions identified and tracked).  

With regard to claim 2, Bigioi discloses the method of claim 1, further comprising calibrating the detection region based on the one or more identified faces (paragraphs [0059]-[0063], The classifiers are determined as a series of probabilities compared to certain thresholds to give a cumulative probability of recognition.  See also paragraph [0073], the classification classifiers use a calibrated threshold in identifying faces).  

With regard to claim 3, Bigioi discloses the method of claim 2, wherein calibrating the detection region comprises: 
determining one or more parameters relating to the one or more identified faces; and calibrating the detection region based on the one or more parameters (paragraphs [0059]-[0063], The classifiers are determined as a series of probabilities compared to certain thresholds to give a cumulative probability of recognition. The parameters in this case are the probabilities of a match using the facial features.  See also paragraph [0073], the classification classifiers use a calibrated threshold in identifying faces).  

With regard to claim 4, Bigioi discloses the method of claim 1, wherein identifying one or more faces in the detection region comprises: 
determining one or more faces in the detection region by a first plurality of classifiers at a first stage (paragraphs [0058]-[0062], Multiple classifiers are used in a classifier cascade).

With regard to claim 5, Bigioi discloses the method of claim 4, wherein the first stage includes a soft-cascade structure (paragraphs [0027] and [0059]).

With regard to claim 8, Bigioi discloses the method of claim 4, further comprising: determining a negative image in which no face is identified (paragraph [0061], images wherein non-face candidates are determined and eliminate which is interpreted as the image being negative image with no face identified); and 
modifying at least one of the first plurality of classifiers based on the negative image (paragraphs [0061]-[0064], the system is trained, and thus modified and updated, with each facial candidate image identified or not identified).  

With regard to claim 37, the discussion of claim 1 applies. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2010/014787 to Bigioi et al. and 2016/0078323 to Mikiyas et al.

With regard to claims 6 and 7, Bigioi discloses the method of claim 4, but does not explicitly disclose (6) wherein at least one of the first plurality of classifiers is configured to use a modified classification and regression tree method, and (7) wherein the modified classification and regression tree method is based on a normalized pixel difference  Mikiyas teaches a system for identifying objects, specifically people, in an image and discloses that a regression tree is used in classifying the image and that the pixel difference is used in doing so (paragraphs [0012]-[0014], [0022]-[0027] and [0071]).  
	Mikiyas is directed to a similar classification of recognized people.  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the regression tree method based on normalized pixel differences taught by Mikiyas in combination with the classification of Bigioi in order to better determine the classification of the recognized objects.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669